

115 HRES 951 IH: Expressing concern with respect to the Government of Turkey’s anticipated purchase of Russian S–400 surface-to-air missile batteries, and for other purposes.
U.S. House of Representatives
2018-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 951IN THE HOUSE OF REPRESENTATIVESJune 20, 2018Mr. Wilson of South Carolina submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing concern with respect to the Government of Turkey’s anticipated purchase of Russian S–400
			 surface-to-air missile batteries, and for other purposes.
	
 Whereas Turkey has been a cherished member of the North Atlantic Treaty Organization (NATO) since 1952 and is beholden to NATO’s collective defense pledge, wherein the allies integrate their ships, planes, and weapons systems and share command across the alliance;
 Whereas Turkey has provided valuable contributions as a NATO ally from the Korean War to the Global War on Terrorism and has been hosting 3,200,000 Syrian refugees and nearly 300,000 Afghan and Iraqi refugees;
 Whereas, on December 29, 2017, Turkey and the Russian Federation signed an accord for Russia to provide Turkey with at least two S–400 surface-to-air missile batteries in the Turkish Government’s efforts improve its defense capabilities amid threats from Kurdish and Islamist militants at home and conflicts across its borders in Syria and Iraq;
 Whereas Turkey’s Undersecretariat for Defense Industries stated that Russia would supply the S–400 missile batteries to Turkey in an initial delivery planned for the first quarter of 2020;
 Whereas Turkey’s Undersecretariat for Defense Industries has stated that the S–400 missile batteries would be used and managed independently by Turkish personnel, rather than Russian advisors;
 Whereas Turkey’s Undersecretariat for Defense Industries has asserted that under the accord the armed forces of Turkey would have full control over the S–400 missile batteries, but would cooperate with Russia for technological gains and joint development;
 Whereas Turkey has sought to secure defense agreements with other countries in addition to Russia, including signing a letter of intent with France and Italy to strengthen cooperation on joint defense projects;
 Whereas, on April 1, 2014, NATO unanimously decided to suspend cooperation with Russia in response to Russia’s military aggression in Eastern Ukraine and in Crimea resulting in more than 10,000 deaths; and
 Whereas the S–400 missile batteries cannot be integrated into NATO’s military architecture, as Russia is not a NATO ally, and therefore the S–400 missile batteries are not compatible with NATO’s defenses: Now, therefore, be it
		
	
 That the House of Representatives— (1)states unequivocally that the United States is obligated to speak out against any threat to NATO interoperability, any exposure of NATO assets to hostile actors, or any degradation of the general security of NATO member countries;
 (2)commends Turkey for its long-standing relationship with the United States and for being a valued ally in Europe and the Middle East;
 (3)affirms a desire to maintain a productive relationship grounded in a shared respect for NATO and essential democratic values;
 (4)expresses concern that the Government of Turkey’s anticipated purchase of Russian S–400 surface-to-air missile batteries threatens NATO interoperability; and
 (5)encourages Turkey to realign its defense procurement strategy to comply with NATO and in turn strengthen NATO’s response capability.
			